Dismissed and Memorandum Opinion filed February 2, 2006








Dismissed and Memorandum Opinion filed February 2,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00038-CR
____________
 
MICHAEL DWAYNE DOWDY,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
351st District Court
Harris County, Texas
Trial Court Cause No. 960,042
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of aggravated
sexual assault of a child. On March 10, 2004, the trial court entered an order
deferring adjudication of guilt and placing appellant on six years of community
supervision.  The State subsequently
filed a motion to adjudicate.  Appellant
signed his agreement to the State=s stipulation of evidence.  As part of this stipulation, appellant agreed
to waive his right of appeal.  On
December 1, 2005, the trial court sentenced appellant to confinement for
fifteen years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal.  We dismiss the appeal.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record does not support the trial court=s certification that this is a plea
bargain case, but the record does affirmatively show that appellant waived the
right of appeal.  
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 2, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost. 
Do Not Publish C Tex.
R. App. P. 47.2(b).